—Judgment unanimously affirmed. Memorandum: The sentence is neither unduly harsh nor excessive. We have reviewed the contentions of defendant advanced in his supplemental pro se brief, and we conclude that, except for his contention that he was denied effective assistance of counsel, those contentions were waived by defendant’s guilty plea (see, People v Gerber, 182 AD2d 252, lv denied 80 NY2d 1026). Finally, we reject the contention of defendant that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146-147). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Sale Controlled Substance, 5th Degree.) Present—Denman, P. J., Pine, Lawton, Doerr and Davis, JJ.